Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record do not teach or suggest, in the claimed combination thereof, an electronic component, comprising: an insulator part of rectangular solid shape; an electronic element provided inside the insulator part; a first metal layer provided on a first face of the insulator part, extending from one end side of the first face toward an opposing end side of the first face, and electrically connected to the electronic element; a second metal layer provided in a manner extending from the one end side of the first face toward the opposing end side of the first face, overlapping the first metal layer, and having an end positioned over the first metal layer on the first face of the insulator part away from an end of the first metal layer toward the one end side of the first face, wherein a portion of the first metal layer between the end of the first metal layer and the end of the second metal layer is not overlapped with the second metal layer, as viewed from a direction toward the first face; a third metal layer which is arranged between the first metal layer and the second metal layer and overlaps the first metal layer as viewed from the direction toward the first face, wherein the third metal layer is constituted by a metal having a higher melting point and lower solder wettability than those of the second metal layer; and an insulation layer provided on the first face of the insulator part in a manner covering the end of the first metal layer, wherein the insulation layer has lower solder wettability than that of the second metal layer is, and the end of the second metal layer is positioned over the first metal layer via the insulation layer as viewed from the direction toward the first face.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN T NGUYEN whose telephone number is (571)272-1996. The examiner can normally be reached Mon - Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUYEN T NGUYEN/Primary Examiner, Art Unit 2837